Order entered November 29, 2017




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-17-01349-CV

                      IN RE VENKY VENKATRAMAN, Relator

              Original Proceeding from the 255th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DF04-11968

                                      ORDER
                    Before Justices Lang-Miers, Myers, and Boatright

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   ELIZABETH LANG-MIERS
                                                       JUSTICE